Name: 98/718/EC: Commission Decision of 4 December 1998 authorising France, Germany, Italy and the United Kingdom to conduct only two pig surveys per year (notified under document number C(1998) 3790) (Only the English, French, German and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  means of agricultural production
 Date Published: 1998-12-17

 Avis juridique important|31998D071898/718/EC: Commission Decision of 4 December 1998 authorising France, Germany, Italy and the United Kingdom to conduct only two pig surveys per year (notified under document number C(1998) 3790) (Only the English, French, German and Italian texts are authentic) Official Journal L 342 , 17/12/1998 P. 0028 - 0028COMMISSION DECISION of 4 December 1998 authorising France, Germany, Italy and the United Kingdom to conduct only two pig surveys per year (notified under document number C(1998) 3790) (Only the English, French, German and Italian texts are authentic) (98/718/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), as last amended by Council Directive 97/77/EC (2), and in particular Article 1(4) thereof,Whereas four Member States have submitted methodological documentation which, in accordance with Directive 93/23/EEC, guarantees that the quality of the production forecasts will be maintained;Whereas these Member States are authorised to carry out only two surveys a year, at six-month intervals in May/June and November/December,HAS ADOPTED THIS DECISION:Article 1 In accordance with Article 1(4) of Directive 93/23/EC, the French Republic, the Federal Republic of Germany, the Italian Republic and the United Kingdom of Great Britain and Northern Ireland are authorised to carry out only two surveys a year, at six-month intervals in May/June and November/December.Article 2 This Decision is addressed to the French Republic, the Federal Republic of Germany, the Italian Republic and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 4 December 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 149, 21. 6. 1993, p. 1.(2) OJ L 10, 16. 1. 1998, p. 28.